DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements filed 04/30/202 and 03/21/2022 are acknowledged by the Examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, the limitation “the asymmetrical orientation control element adapted to cooperate” should read --the asymmetrical orientation control element is adapted to cooperate--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 8, 10-12, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2 recites the limitation "the opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 6, 8, 10, 17, the limitation “in particular” is indefinite because it seems to indicate the language following it is a narrow limitation that falls within the broader limitation that came before it. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 4-5, the limitation “preferably” is indefinite because it seems to indicate the language following it is a narrow limitation that falls within the broader limitation that came before it. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 11-12 are included due to being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10, 15-17 are rejected, as far as they are definite, under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Freeman et al. (US 4187782).
Freeman et al. disclose:
1. A balancing valve (A; figures 1 to 7) comprising a housing (H) having a main fluid passage (10e-f) extending along a main flow axis (see the figures), a valve body (B, F, R, 30, 40) disposed within the housing (H) in the fluid passage (10e-f), wherein the valve body has a first through hole forming a first fluid passage (20) with a variable first fluid passage cross-section (due to V), and wherein the valve body has a second through hole distinct from the first through hole and forming a second fluid passage (24) 
2. The balancing valve according to claim 1, wherein the balancing valve (A) is designed to block the opening of the balancing valve and/or the removal of the control element (C, V) from the valve body (B, F, R, 30, 40) when the balancing valve is in the working position, in particular wherein the control element can be removed from the valve body only when the balancing valve is in the by-pass position (see column 9, line 41 to column 10, line 2, and column 10, lines 45 to 65).
3. The balancing valve according to claim 1, wherein the variable first fluid passage cross-section (along 20) is adjustable by said control element (C, V) inserted within the valve body (B, F, R, 30, 40) and into the first though hole (20) and whose position within the first through hole can be adjusted (see column 8, lines 21 to 46).

5. The balancing valve according to claim 1, further comprising positioning means (60h, 64) to help reassemble the control element after removal.
6. The balancing valve according to claim 1, wherein the valve body (B, F, R, 30, 40) is rotatably mounted to the housing (via E), in particular the first through hole and the second through hole being orthogonal one with respect to the other (see figs. 2, 3, for orthogonal arrangement of passages).
7. The balancing valve according to claim 1, wherein the valve body comprises one of a ball or a cylindrical body (tapered cylinder), and the control element comprises a needle (V) inserted into the ball or the cylindrical body and movable in a radial direction to obstruct in an adjustable manner the first through hole (rotated by 50e).
10. The balancing valve according to claim 1, wherein the valve body is provided with a by-pass knob (E) to rotate the valve body, and a balancing control knob (50) for adjusting a cross section of the first through hole, in particular wherein the by-pass knob is located below the valve body (E is below) and the balancing control knob is located above the valve body (50 is above) when the balancing valve is installed in a network (see figure 1).
15. A hydraulic network comprising: a first pipe element (pipe of flowline in col. 1, ll. 8-10 that would connect to side 10a), a second pipe element (pipe of flowline in col. 1, 
16. A method of maintaining a balancing valve (A) installed in a hydraulic network, the hydraulic network comprising a first pipe element (10a), a second pipe element (10b) and a balancing valve (A) according to claim 1, the balancing valve (A) being disposed between the first pipe element (10a) and the second pipe element (10b) along a main flow axis (10; e.g. figure 1), wherein the balancing valve (A) can be rotated from a working position in which the first through hole extends along the main flow axis, to a by-pass position in which the second through hole extends along the main flow axis (column 3, lines 7 to 22; column 7, line 64 to column 9, line 28), the method comprising removing the control element (C, V) from the valve body (B, F, R, 30, 40) for maintenance or cleaning, without interrupting the fluid flow through the hydraulic network (column 9, line 29 to column 10, line 2; column 10, line 45 to column 12, line 6).
17. The method according to claim 16, comprising rotating the valve body in the bypass position to allow removal of the control element for maintenance or cleaning, and comprising the steps of repositioning the control element after maintenance or cleaning, without interrupting the fluid flow through the hydraulic network, in particular rotating the balancing valve from the bypass position to the working position once the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 4187782).
	Freeman discloses the invention as essentially claimed, except for wherein the housing comprises a first sensor aperture upstream of the valve body and a second sensor aperture downstream of the valve body, for providing access to pressure or flow rate sensor and measure the pressure or flow rate upstream and downstream of the valve body, in use; and wherein the valve body and/or the control element are made of polymer. It would have been obvious to one having ordinary skill in the art to add access openings for sensors to be provided along the flow stream, since the Examiner takes Official Notice of the known use of sensors in a valve for their use in the monitoring flow characteristics such as temperature, pressure, velocity, etc. in various areas of the flowline and would be within the level of ordinary skill in the art to provide sensors and accessibility to collect the data therefrom.  Also, it would have been obvious to one having ordinary skill in the art to form valve body and/or the control element of a In re Leshin, 125 USPQ 416. Polymer is a well known material used in valves.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 4187782) in view of Huber, Jr. (US 6164328).
Freeman discloses the invention as essentially claimed, except for wherein the bypass knob has an asymmetrical orientation control element adapted to rotate for changing the direction of flow in the balancing valve.
Huber, Jr. teaches a valve having a rotary actuator knob, wherein the knob has an asymmetrical orientation control element (88) adapted to rotate for changing the direction of flow in the balancing valve, for the purpose of providing an alternate equivalent well known grip for a rotary actuator, in a manner which yields predictable results.
It would have been obvious to one having ordinary skill in the art to modify the invention of Freeman, such that the bypass knob has an asymmetrical orientation control element adapted to rotate for changing the direction of flow in the balancing valve, as taught by Huber, Jr., for the purpose of providing an alternate equivalent well known grip for a rotary actuator, in a manner which yields predictable results.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB2153975 also discloses a related valve having control valve which controls a fluid passage in a valve body which is housed in a valve housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753